DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to Applicant’s Reply of July 7, 2022.

Claim 20 has been cancelled.

Applicant’s amendment to claim 1 overcomes the previously presented objection thereto.

Applicant’s amendment to claims 1, 11, and 17 and the cancellation of claim 20 overcomes the previously presented 35 USC 112(b) rejection thereof.

Applicant’s amendment to claim 17 is insufficient to overcome the previously presented 35 USC 102(a)(1) rejection thereof.  Applicant indicated that indicated allowable claim 20 was incorporated into claim 17 however claim 20, as originally presented, required a bypass while the amendment made to claim 17 in the above reply does not.

Terminal Disclaimer
The three terminal disclaimers filed on July 7, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 17/548864, Patent No. 11,199,080, and Patent no. 10,605,064 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

There is insufficient antecedent basis for “the fin” in line 2 of the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cobb (US 5,314,018).

Regarding claim 17:  Cobb discloses a sand separator 34 for removing particulate matter 79 from a fluid in a production well 10 – 1:57-2:2, the sand separator comprising:
an outer tube 44 comprising a closed top end 48 (clo9sed by 56), an open bottom end 50, and a conduit Fig 2 extending therethrough, wherein the outer tube comprises at least one opening 54 extending from an exterior surface of the outer tube to the conduit Fig 2, wherein the at least one opening is configured to allow the fluid within a wellbore to enter the outer tube Fig 2; and 
an inner tube 46 positioned within a top portion of the conduit of the outer tube Fig 2, wherein the inner tube comprises a pump intake 80 at a bottom end of the inner tube Fig 2, wherein the fluid is drawn into the inner tube through the pump intake 6:3-22, and wherein particulate matter is directed downward and away from the pump intake Fig 2, 5:56-6:2, wherein the open bottom end of the outer tube is configured to allow the particulate matter to flow to a mud anchor 40 – Fig 2.

Regarding claim 18:  Wherein the production well has an artificial lift mechanism pump 18.

Allowable Subject Matter
Claims 1-16 are allowed.

Claim 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER H GAY whose telephone number is (571)272-7029. The examiner can normally be reached Monday through Thursday, 6-3:30 and every other Friday 6-11.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna M Momper can be reached on 571-270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER H GAY/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        

JHG
7/14/2022